UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6428


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GABRIEL NEAL, a/k/a Doty, a/k/a Rodney, a/k/a Rondey,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00259-RJC-DCK-9; 3:12-cv-00253-MR)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gabriel Neal, Appellant Pro Se. Adam Christopher Morris, Kevin
Zolot, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gabriel      Neal    seeks    to       appeal     the     district        court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies     this   standard       by

demonstrating         that     reasonable           jurists     would       find    that     the

district       court’s      assessment      of       the    constitutional         claims     is

debatable      or     wrong.        Slack   v.       McDaniel,        529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Neal has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral     argument         because        the    facts       and     legal




                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3